The opinion of the court was delivered by
Kingman, C. J.:
The defendant in error brought his action against the plaintiff in error for damages caused by setting fire to and burning and destroying several acres of young timber, the property of the defendant in error, and obtained *351a verdict. There was no allegation of negligence or carelessness on the part of the corporation or its agents; neither is there any testimony tending to show negligence. The testimony is, that there was no fire -before the train arrived at a ■certain place, but just after it passed the fire was observed in-the prairie-grass near the track, and it spread till it reached the land of Davidson, and burned his young timber. In the entire absence of allegation or proof of negligence there could be no recovery at common law. (K. P. Rly. v. Butts, 7 Kas., 308.) This seems to be conceded by the counsel for defendant in error, who relies on § 2 of ch. 118, Gem Stat., page 1122, as authorizing a recovery in this case. Does this statute by its terms cover the case presented? The company was in the performance of its duty, pursuing its lawful avocation, using its property, so far as is shown, with care and prudence; and for aught that appears, either in allegation or proof, its engine was of the most approved construction, furnished with all the appliances and safeguards possible to be used to prevent the escape of sparks and cinders. The fire then must be considered as the result of unavoidable accident. If the corporation is liable it is an insurer of other people’s property not'under its control. It must use its road. That is what it was created for. It has an absolute right to use it, as it is its own property; and in such use it cannot be responsible for the injury unless made so by statute, and we do not think it is made so by the statute referred to. The object of the law was to prevent those prairie fires so disastrous in this state, and make those who set the prairies on fire, whether on his own land or that of another, responsible for all damages done thereby, and such are the terms of the act. The first section punishes criminally a person who shall wantonly and willfully set on fire the woods, prairies, etc. This section contemplates some direct act done, wantonly and willfully. The second section uses the same terms, except that the words “wantonly and willfully” are omitted; but the direct act is as much to be done in the- second as in. the first. It must be a direct “setting on fire,” not the result of accident that can*352not be avoided. If a tornado were to destroy a man’s house, and the fire he had safely kindled in his stove should be scattered so as to fire the prairies, the unfortunate owner of the house could not be held as having set the prairies on fire. Yet he kindled the fire that, finally did the injury. So in this case. The corporation kindled the fire in the furnace, and as far as the pleadings and the evidence shows it escaped by unavoidable accident that no care or skill could have prevented. We are clear that the statute does not cover such a case, either in its terms or in the objects sought to be accomplished by it.
The judgment must be reversed, and the case sent back for further proceedings not inconsistent with this opinion.
All the Justices concurring.